Citation Nr: 1730859	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-48 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in June 1998, at which time it denied service connection for residuals of a spinal cord injury, more specifically described as a cervical spine disorder.  In February 2008, the Veteran filed a claim of service connection for a cervical spine injury.  This case came before the Board in January 2011, at which time it recharacterized the issue on appeal as whether new and material evidence had been received to reopen the previously denied claim for service connection for residuals of a cervical spine injury, and remanded to afford the Veteran a Board hearing.  

In August 2011, the Veteran testified before the undersigned in a Board hearing in St. Louis, Missouri.  A transcript of that hearing has been associated with the claims file and reviewed.  

This case returned again to the Board in February 2012, October 2013, and November 2014, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The merits issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1998, the Board denied service connection for residuals of a spinal cord injury, later recharacterized as a cervical spine disorder, and the Veteran did not appeal that decision.  

2.  Additional evidence received since the June 1998 Board decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 Board decision denying the claim of entitlement to service connection for residuals of a spinal cord injury, later recharacterized as a cervical spine disorder, is final.  38 U.S.C.A. § 7104 (West 1996).  

2.  New and material evidence has been received since the June 1998 Board decision to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by the Board may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for a cervical spine disability.  

The Board denied the claim of service connection in June 1998 on the grounds that there was no competent medical evidence indicating a relationship between the Veteran's cervical spine disorder and service-specifically, injuries from a truck accident in November 1976.  The Veteran did not file a notice of appeal with the United States Court of Appeals for Veterans Claims (Court).  The Board's decision is final.  38 U.S.C.A. § 7104.  Consequently, the Board will consider evidence received since the June 1998 decision.  

In February 2008, the Veteran filed a claim of service connection for a cervical spine injury.  This case came before the Board in January 2011, at which time it recharacterized the issue on appeal as whether new and material evidence had been received to reopen the previously denied claim.  

In November 1999, a medical practitioner noted that a cervical fusion was secondary to a motor vehicle accident.  02/08/2012 LCM, CAPRI No. 3, p. 105.  The Board finds that the aforementioned evidence is new and material, as it relates to an unestablished element necessary to substantiate the previously denied claim-i.e., nexus.  Therefore, the claim of service connection for a cervical spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a cervical spine disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a remand is necessary to attempt to obtain records pertaining to the claimed in-service incident, and to afford the Veteran a VA examination.  

The record contains several diagnoses related to the Veteran's cervical spine, including degenerative disc disease, cervical myelopathy, cervical herniated nucleus pulposus, and fragments of fibrocartilage consistent with intervertebral disc.  The AOJ should schedule the Veteran for a VA examination to obtain an opinion as to his current cervical spine disorders.  

The Veteran contends that he suffered injuries related to his current cervical spine disorder in a November 1976 motor vehicle accident at Camp Pendleton, California (at the 2011 hearing the Veteran identified the year as 1977).  Specifically, the Veteran asserts that a truck he was riding in ran over a cliff, went down a steep hill, and turned over, which resulted in the Veteran and others sustaining injuries and being transported by helicopter to the Camp Pendleton Naval Hospital for treatment.  

The Board initially notes that VA has been unable to locate the Veteran's military personnel and service treatment records.  Accordingly, VA has a heightened duty to assist the Veteran in developing his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  This case has been remanded on several occasions in compliance with that duty; specifically, to obtain treatment records directly from the medical provider.  Those efforts have been unsuccessful and appear to have been exhausted.  However, the Board finds that not all alternate or collateral sources have been explored to corroborate the claimed incident, such as requesting morning reports, incident reports, and unit records.  The Board notes that there is some conflicting evidence as to the date of the claimed incident.  Thus, the instant remand will expand the scope of the search to corroborate the claimed incident to include November 1, 1975, to January 31, 1976; October 1, 1976, to January 31, 1977; and November 1, 1977, to January 31, 1978.  

The Board notes that while unit diaries have been requested and associated with the claims file, there are no diaries for the period of November 1976 to August 1979, which includes the period of the claimed incident.  Accordingly, the AOJ should obtain to obtain unit diaries for that period.  

The Veteran's claim that his cervical spine disorder is due to injuries sustained in an in-service motor vehicle accident indicates a nexus between his current disorder and service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of his cervical spine disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Joint Services Records Research Center or any other appropriate repository or agency provide any information that may corroborate the claimed truck accident, including, but not limited to, serious incident reports, organizational histories, daily staff journals/reports, sick reports, Operational Reports-Learned Lessons, After-Action Reports, muster rolls, command chronologies and war diaries, and monthly summaries and morning reports.  The research should cover the periods of November 1, 1975, to January 31, 1976; October 1, 1976, to January 31, 1977; and November 1, 1977, to January 31, 1978.  

Any additional action necessary for independent verification of the claimed in-service truck accident, including follow-up action requested by the contacted entity, should be accomplished.  

If such efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.  

2.  Request unit diaries for the Veteran's unit(s) for the period of November 1976 to August 1979.  

If such efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.  

3.  After completing directives #1 and 2, schedule the Veteran for an examination with an appropriate VA examiner to assess the etiology of his cervical spine disorder.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders associated with the cervical spine that are currently present (or present during the period of February 20, 2008 to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For any diagnosed cervical spine disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to, the Veteran's period of active service, to include injuries sustained in an in-service truck accident?  

c.  Is it at least as likely as not (50 percent or greater probability) that degenerative disc disease of the cervical spine manifested to a compensable degree within one year of December 10, 1980?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


